Citation Nr: 1218744	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  03-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied service connection for "emotional stress."  The issue was subsequently recharacterized as shown on the title page.

The Board has remanded this claim to the originating agency for further development on three occasions, most recently in January 2010.
 
In March 2011 the Board issued a decision denying service connection for PTSD.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011 the Court issued a Decision granting a Joint Motion of the Parties that the Board's decision be vacated and that the case be returned to the Board for further consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Although the Veteran is not shown by service records or other corroborative evidence to have participated in combat, he has been competently diagnosed with PTSD as due to a verified non-combat stressor.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must generally be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in- service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence established that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Evidence and Analysis

The Veteran served in the United States Navy in the Pacific Theater during World War II.  He has asserted in-service stressors including the following: (1) as a crew member of the  USS Winnetka, on several occasions he fired a .50 caliber machine gun at Japanese aircraft that were attacking his ship; (2) at Iwo Jima, a ship near the Winnetka was torpedoed, and the explosion shook the Winnetka hard enough to knock the Veteran down and knock out several of his teeth; (3) on one occasion while the Winnetka was being strafed by Japanese aircraft the Veteran witnessed the death of his friend and shipmate, a sailor named Walker; (4) on one occasion a small boat (whaleboat) in which he was a crew member sank, resulting in the Veteran and other crew bobbing in the ocean for three days supported by their life jackets; (5) on several occasions the Winnetka pulled in damaged ships that contained dead crew members in various stages of decomposition; (6) on one occasion the Winnetka rescued the crew of a B-29 bomber and took the crew back to Iwo Jima; (7) at Saipan he witnessed mass suicide by Japanese civilians who threw themselves and their children off a cliff to avoid capture by American forces; (8) at Iwo Jima he witnessed trenches full of dead Japanese soldiers in various stages of decomposition; and, (9) while serving in the Continental  United States (CONUS) early in the war a potato peeling machine blew up, knocking  out several of the Veteran's teeth. 
  
The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).  The Board is required to "make specific findings of fact as to whether or not the claimed stressor is related to such combat."  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  In this case, stressors (1) through (3) cited above are related to combat, while stressors (4) through (9) are not related to combat.

A veteran's lay testimony, alone, is sufficient to verify a claimed in-service stressor if the claimed stressor is related to a veteran's personal episode of engagement in combat with the enemy.  However, a veteran's lay testimony, alone, is not sufficient to establish that he or she engaged in personal combat with the enemy.  That factor must be established by objective, competent, and factual evidence of record. VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).  In this case, the RO attempted to verify through the Center for Unit Records Research (CURR) and the Defense Personnel Records Information Retrieval System (DRPIS) whether the Winnetka was engaged in combat, but CURR and DRPIS were unable to verify such combat action because the Winnetka was a small ship that did not keep deck logs and because the Veteran was unable to provide a date range sufficiently narrow to otherwise seek corroboration in Navy records.

Turning to claimed stressors (4) through (9), these are not related to combat.   When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West, 7 Vet. App. 70, 76; Zarycki, 6 Vet. App. 91, 98.

In this case, the Veteran has presented photographs that he took showing Japanese corpses on Iwo Jima.  The Board finds these photographs to be corroborative evidence of stressor (8), exposure to the sight of bodies.

Turning to the question of medical nexus between the confirmed stressor and diagnosed PTSD, the file contains a VA examination in July 2008, performed by a psychologist who reviewed the claims file and noted the Veteran's history in detail.  In pertinent part, the examiner stated, "In particular, [the Veteran] reported that he attended to the body of a friend and fellow seaman who was killed in action and witnessed the sight of many dead bodies.  Any of these incidents or combination of incidents would be enough to meet the criteria set forth in DSM-IV for meeting Criterion A for PTSD." The examiner diagnosed PTSD and major depression co-morbid to PTSD, and stated that the Veteran's behavior immediately following the war presented a pattern of behavior consistent with PTSD.  The examiner stated that the Veteran continued to endorse the full range of PTSD symptoms and concluded it appeared more likely than not that the Veteran suffered from PTSD related to his service in World War II.

Based on the evidence above (confirmed stressor and competent diagnosis of PTSD related to that stressor), the Board finds the criteria for service connection for PTSD are met.

Because service connection may be granted based on at least one claimed stressor, validation of any other claimed stressor, whether combat-related or noncombat-related, is rendered moot.  

The Board acknowledges a VA compensation and pension (C&P) examination in August 2010 in which the examiner, a psychologist, stated the Veteran did not currently have PTSD under DSM standards even considering the stressors cited above.  Instead, the psychologist diagnosed anxiety disorder as due to those stressors, and the RO granted service connection for anxiety disorder effective from the date of the examination.  However, the July 2008 VA examination cited to above clearly demonstrates the Veteran had diagnosed PTSD during the course of the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

In sum, the Board has found the criteria for PTSD are met.  Accordingly, the claim must be granted.

Reasonable doubt has been resolved in favor of the Veteran.  Gilbert, 1 Vet. App. 49, 54.

ORDER

Service connection for PTSD is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


